DETAILED ACTION
This action is in response to applicant's amendment filed 01/05/22.
The examiner acknowledges the amendments to the claims.
Claims 1-15 and 18-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 18-20 have been considered but are moot in view of the new grounds of rejection set forth below, including Middleman et al., hereinafter “Middleman” (U.S. Pat. No. 5,509,923) – cited in IDS filed 11/15/2019.  McRury et al., hereinafter “McRury” (U.S. Patent No. 7,582,097) is still relied upon, however a new embodiment (see Figures 4-4A) is relied upon, rather than the embodiment of Figures 2A-2B.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 6 it reads “that first portion” and should read as --that a first portion--.
In line 9 it reads “to a first portion” and should read as --to the first portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 9 and 12 recite “the energy delivery device includes an extension member that extends from the first arm of the energy delivery device to the second arm of the energy delivery device”.  Claims 1 and 10 upon which claims 9 and 12 depend, respectively, both recite “the energy delivery device includes an extension member that extends from the first arm of the energy delivery device to the second arm of the energy delivery device”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Middleman (U.S. Pat. No. 5,509,923).
	Regarding claims 1-2, 4, and 7-9, Ferree discloses a medical device, comprising:
	a filament or suture 300 (see Figures 3A-3D) having a first end portion and a second end portion, the first end portion of the filament being coupled to a needle 302 including a curved portion; and
	an energy delivery device 304, the energy delivery device having a first arm and a second arm (“jaws" of welding tool; paragraphs [0061], [0063], [0064], the energy delivery device being configured to deliver energy (heat energy; see paragraph [0064]) to a portion of the filament.
	However, Ferree does not disclose the energy delivery device includes an extension member that extends from the first arm of the energy delivery device to the second arm of the energy delivery device, the first arm, the second arm, and the extension member collectively defining an opening configured to receive the portion of the filament, and wherein the first arm of the energy delivery device is configured to move with respect to the second arm of the energy delivery device.
	Middleman teaches a medical clamping device (see Figures 4a-4c) having first and second arms 21, 23 capable of having a filament disposed in between the arms, and an extension member 31 that extends from the first arm to the second arm, the first arm, the second arm, and the extension member collectively defining an opening configured to receive the portion of the filament (see Figure 4c where opening receives an object 27), and wherein the first arm is configured to move with respect to the second arm (see Figures 4a-4c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an extension member and opening as claimed, as taught by Middleman, in order to surround and secure the filament in a stable position and prevent movement relative to the device (see Middleman; col. 10, lines 61-64) for precise energy delivery. 


Claims 10-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al., hereinafter “Kia” (U.S. Pub. No. 2016/0242763) in view of McRury (U.S. Patent No. 7,582,097).
	Regarding claims 10-13, Kia discloses a filament 103 (see Figures 41A-41K and paragraph [0113]) having a first end portion and a second end portion, the first end portion of the filament being coupled to a needle 102; an energy delivery device 130, the energy delivery device being configured to deliver heat energy to a portion of the filament (see paragraph [0111]); and an implant 151 configured to be placed within a body of a patient.
	However, Kia does not disclose that the filament, energy delivery device, and the implant form a kit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the filament, energy delivery device, and the implant as separate components to be assembled or used together in a kit, since it would allow easy access of all the components for a user to carry out the hernia repair method of Kia.
	Kia also does not disclose the energy delivery device including an extension member that extends from a first arm of the energy delivery device to a second arm of the energy delivery device, and the first arm, the second arm, and the extension member collectively defining an opening configured to receive the portion of the filament. 
	In the same field of art, namely suture welding devices, McRury teaches an energy delivery device (suture welding device 210; see Figures 4-4A and col. 7, line 39 to col. 8, line 21) having a first arm 152, a second arm 150, and an extension 216 (pod 216 extends from first arm 152 to second arm 150 as seen in Figure 4A), wherein a first portion of a filament (suture 176 or 178) is disposed within an opening defined collectively by the first arm, the second arm, and the extension (see suture 176 or 178 located in opening in Figure 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first arm, second arm, and extension member and opening as claimed, as taught by McRury, to Kia in order to facilitate positioning and grasping of filament between the arms, and prevent the filament from escaping (see McRury; col. 8, lines 1-7).  In addition, substituting one known energy delivery device for another would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it would have yielded predictable results, namely delivering energy to fuse suture segments together.  See MPEP 2144.
	Regarding claims 15 and 18-19, Kia discloses a method of placing an implant (hernia repair mesh 151; see Figures 41A-41K and paragraph [0113]) within a body of a patient, comprising:
	inserting the implant 151 into the body of the patient such that the implant is disposed adjacent bodily tissue (skin 152; Id.);
	passing a filament (suture 103) through the implant and through a portion of the bodily tissue (Id.); 
	inserting an energy delivery device (heating rod 130) into the body of the patient and contacting the filament with the energy delivery device (see Figure 41J; paragraph [0111]);
	applying energy to a first portion of the filament to fuse the first portion of the filament to a second portion of the filament (see Figure 41J; paragraph [0111]), 
	cutting the filament (via cutting element 115; see Figure 41K and paragraph [0111]) such that a first segment of the filament (see top loop portion of 103 that is directly engaged with tissue 152) remains coupled to the implant and the portion of the bodily tissue and a second segment is free from the first segment of the filament; and
	passing the second segment of the filament (see leading portion of 103 that first passes through implant 151 and tissue 152 in Figure 41D) though the implant and through a portion of the bodily tissue (it is noted that the “cutting” and "passing” steps are not required to be in sequential order, and therefore the passing step may occur initially).
	However, Kia does not disclose the first portion of the filament being disposed within an opening defined by a first arm of the energy delivery device, a second arm of the energy delivery device, and an extension member, and moving the first arm with respect to the second arm.
	In the same field of art, namely suture welding devices, McRury teaches an energy delivery device (suture welding device 210; see Figures 4-4A and col. 7, line 39 to col. 8, line 21) having a first arm 152, a second arm 150, and an extension 216 (pod 216 extends from first arm 152 to second arm 150 as seen in Figure 4A), wherein a first portion of a filament (suture 176 or 178) is disposed within an opening defined by the first arm, the second arm, and the extension (see suture 176 or 178 located in opening in Figure 4A), and moving the first arm 152 with respect to the second arm 150 in order to receive and secure the filament (see Figures 4-4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first arm, second arm, and extension member and opening as claimed, as taught by McRury, to Kia in order to facilitate positioning and grasping of filament between the arms, and prevent the filament from escaping (see McRury; col. 8, lines 1-7).  In addition, substituting one known energy delivery device for another would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it would have yielded predictable results, namely delivering energy to fuse suture segments together.  See MPEP 2144.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Middleman (U.S. Pat. No. 5,509,923), as applied to claim 1 above, and further in view of Fenton et al., hereinafter “Fenton” (U.S. Pub. No. 2002/0173821).
	Regarding claim 3, Ferree and Middleman disclose the claimed device, as discussed above, except for the energy being delivered being radiofrequency energy.
	In the same field of art, namely a suture device, in paragraph [0012], Fenton teaches the energy for fusing suture segments together may be radiofrequency energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiofrequency energy, as taught by Fenton, to Ferree and Middleman, since it is one of the variety of energy sources known in the art (Id.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Middleman (U.S. Pat. No. 5,509,923), as applied to claim 1 above, and further in view of Callison et al, hereinafter "Callison" (U.S. Pub. No. 2016/0174961).
	Regarding claim 5, Ferree and Middleman disclose the claimed device, as discussed above, including the filament having a length extending from the first end portion to the second end portion, a width, and a thickness, except for the width of the filament being greater than the thickness of the filament.
	In the same field of art, namely suture devices, in paragraph [0062], Callison teaches that a filament 320 may have a width that is greater than the thickness.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a width of the filament being greater than the thickness of the filament, as taught by Callison, to Ferree and Middleman since the flat profile would help reduce irritation of the tissue (Id.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. Pub. No. 2012/0191133) in view of Middleman (U.S. Pat. No. 5,509,923), as applied to claim 1 above, and further in view of Glick (U.S. Pub. No. 2012/0245602).
	Regarding claim 6, Ferree and Middleman disclose the claimed device, as discussed above, except for the filament being formed of polyurethane or polyvinyl chloride.
	In the same field of art, namely suture devices, in paragraph [0024], Glick teaches a filament may be formed from polyvinyl chloride.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the filament of Ferree and Middleman from polyvinyl choride, as taught by Glick, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (U.S. Pub. No. 2016/0242763) in view of McRury (U.S. Patent No. 7,582,097), as applied to claim 10 above, and further in view of Fenton (U.S. Pub. No. 2002/0173821).
	Regarding claim 14, Kia and McRury disclose the claimed kit, as discussed above, except for the energy being delivered being radiofrequency energy.
	In the same field of art, namely a suture device, in paragraph [0012], Fenton teaches the energy for fusing suture segments together may be radiofrequency energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiofrequency energy, as taught by Fenton, to Kia and McRury, since it is one of the variety of energy sources known in the art (Id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (U.S. Pub. No. 2016/0242763) in view of McRury (U.S. Patent No. 7,582,097), as applied to claim 15 above, and further in view of Sullivan (U.S. Pub. No. 2013/0096611).
	Regarding claim 20, Kia and McRury discloses the claimed method, as discussed above, except for passing a third portion of the filament through a fourth portion of the filament.
	In the same field of art, namely suturing methods, in paragraph [0005] of Sullivan teaches that a filament may be passed through itself at a portion such that it may be tensioned.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method step of passing a third portion of the filament through a fourth portion of the filament, as taught by Sullivan, to Kia and McRury in order to allow adjustment of the tension in the filament (Id.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,512,457 in view of McRury (U.S. Patent No. 7,582,097).   The claims are not patentably distinct from each other because it is clear that elements of claims 1-15 and 18-20 of the application are to be found in claims 1-20 of the patent, and the patent claims include many more elements and are thus much more specific.  The difference lies in the fact that the patent claims merely lack features that are obvious, such as a first portion of the filament being disposed within an opening defined by a first arm of the energy delivery device, a second arm of the energy delivery device, and an extension member.
	In the same field of art, namely suture welding devices, McRury teaches an energy delivery device (suture welding device 210; see Figures 4-4A and col. 7, line 39 to col. 8, line 21) having a first arm 152, a second arm 150, and an extension 216 (pod 216 extends from first arm 152 to second arm 150 as seen in Figure 4A), wherein a first portion of a filament (suture 176 or 178) is disposed within an opening defined by the first arm, the second arm, and the extension (see suture 176 or 178 located in opening in Figure 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first arm, second arm, and extension member and opening as claimed, as taught by McRury, to the patent claims in order to facilitate positioning and grasping of filament between the arms, and prevent the filament from escaping (see McRury; col. 8, lines 1-7).  In addition, substituting one known energy delivery device for another would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it would have yielded predictable results, namely delivering energy to fuse suture segments together.  See MPEP 2144.
	Therefore claims 1-15 and 18-20 are not patentably distinct from claims 1-20 of the patent.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771